                   Case 2:20-cv-01557-JCC Document 5 Filed 11/23/20 Page 1 of 2




                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   NIKIE KING,                                             CASE NO. CR20-1557-JCC
10                            Plaintiff,                     MINUTE ORDER
11            v.

12   GEICO INSURANCE and DEPARTMENT
     HIGHWAY SAFETY MOTOR VEHICLE,
13
                              Defendants.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             Plaintiff Nikie King filed an application to proceed in forma pauperis and a proposed pro
18
     se complaint naming as Defendants Geico Insurance Company and the Department of Highway
19
     Safety and Motor Vehicles in West Palm Beach, Florida (Dkt. Nos. 1, 1-1). Under 28 U.S.C. §
20
     1391(b), civil actions in federal court may be brought, with limited exceptions, only in the
21
     judicial district where defendants reside or in a judicial district in which a substantial part of the
22
     events giving rise to the claim occurred. When a case is filed in the wrong district, the court
23
     “shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in
24
     which it could have been brought.” 28 U.S.C. § 1406(a).
25
             Although Plaintiff’s factual allegations are unclear, they appear to involve Florida
26


     MINUTE ORDER
     CR20-1557-JCC
     PAGE - 1
               Case 2:20-cv-01557-JCC Document 5 Filed 11/23/20 Page 2 of 2




 1   defendants and relate to events that took place in Florida and to ongoing court proceedings in

 2   Florida. The Court therefore ORDERS Plaintiff to show cause why this matter should not be

 3   dismissed for improper venue under 28 U.S.C. § 1406(a). Plaintiff must file her response within

 4   twenty-one (21) days of the date of this Order.

 5          DATED this 23rd day of November 2020.

 6                                                         William M. McCool
                                                           Clerk of Court
 7
                                                           s/Paula McNabb
 8
                                                           Deputy Clerk
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-1557-JCC
     PAGE - 2
